Case 3:20-cr-00033-MCR Document 7 Filed 05/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
v. | Case No. J 4 Ker. 33 [ace
TONY M. STREETER | /
ORDER FOR WARRANT |
On verbal request of the United States Attorney, Northern District of
Florida, pursuant to an Indictment returned against the defendant,
TONY M. STREETER,
IT IS HEREBY ORDERED:
1. Warrant of arrest shall immediately issue upon such indictment against the
defendant.
2. Bail shall be determined by the Judicial Officer at the time of arrest in |
accordance with the Bail Reform Act, and notation to such effect shall be placed
upon the warrant.

Woe
DONE and ORDERED this 70°” day of JA 2020, at

Pensacola, Florida.

FILED IN OPEN COURT THIS UL. fe wn

UNITED STATES MAGISTRATE JUDGE
S / Qa /20

 

CLERK, U.S. DISTRICT
COURT, NORTH DIST. FLA
